                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION

ALICIA LYNN LEBLANC                         CIVIL ACTION NO. 6:17-cv-01666

VERSUS                                      JUDGE JAMES

U.S. COMMISSIONER,                          MAGISTRATE JUDGE HANNA
SOCIAL SECURITY
ADMINISTRATION

                                   JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and

noting the absence of objections, this Court concludes that the Magistrate Judge’s

report and recommendation is correct and adopts the findings and conclusions

therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that the decision of the

Commissioner of the Social Security Administration is AFFIRMED, and this matter

is   DISMISSED     WITH     PREJUDICE,       consistent   with   the   report   and

recommendation.

      Signed at Monroe, Louisiana, this 9th day of January, 2019.




                                      _______________________________
                                      ROBERT G. JAMES
                                      UNITED STATES DISTRICT JUDGE
